Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: April 18, 2008
Thomas E. Strebel, )
)
Petitioner, ) Docket No. C-08-47
) Decision No. CR1771
-v.- )
)
The Inspector General. )
oe )
DECISION

Petitioner, Thomas E. Strebel, is excluded from participation in Medicare, Medicaid, and
all other federal health care programs pursuant to section 1128(b)(1) of the Social
Security Act (Act) (42 U.S.C. § 1320a-7(b)(1)), effective September 20, 2007.
Petitioner’s exclusion for three years’ is not unreasonable as a matter of law.

Act § 1128(c)(3)(D) (42 U.S.C. § 1320a-7(c)(3)(D)).

I. Background

By letter dated August 31, 2007, the Inspector General of the Department of Health and
Human Services (1.G.) notified Petitioner that he was being excluded from participation
in Medicare, Medicaid, and all federal health care programs pursuant to section

128(b)(1) of the Act. The I.G. advised Petitioner that the basis for his exclusion was his
conviction in the Third District Court - Silver Summit Department, Summit County, Utah,
of a misdemeanor offense related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of any health
care item or service. The I.G. advised Petitioner that the exclusion was for the minimum
period of three years and that the exclusion was effective 20 days from the date of the
letter. 1.G. Exhibit (1.G. Ex.) 1.

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
2

Petitioner requested a hearing before an administrative law judge (ALJ) by a letter dated
September 20, 2007. On November 15, 2007, the case was assigned to me for hearing
and decision. On November 26, 2007, I convened a prehearing telephonic conference,
the substance of which was memorialized in my Order and Initial Briefing Schedule
issued November 26, 2007. The I.G. requested, absent waiver of oral hearing by
Petitioner, that a schedule be established for the filing of a motion for summary judgment
by the I.G. Petitioner declined to waive oral hearing and I established a briefing schedule
for summary judgment to which the parties agreed.

On January 10, 2008, the I.G. filed a Motion for Summary Judgment, Brief in Support of
Motion for Summary Judgment (I.G. Brief), 1.G. Exs. 1 through 6, and Proposed Findings
of Fact and Conclusions of Law. On February 22, 2008, Petitioner filed his
Memorandum in Opposition to the Inspector General’s Motion for Summary Judgment
(P. Brief), with exhibits (P. Exs.) 1 through 3. On March 10, 2008, the I.G. filed a Reply
to the Memorandum in Opposition to the Inspector General’s Motion for Summary
Judgment (I.G. Reply). No objections were raised to the exhibits submitted and P. Exs. 1
through 3 and I.G. Exs. | through 6 are admitted.’

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the undisputed assertions of fact in the
pleadings and the exhibits admitted:

1. On February 28, 2006, Petitioner entered into a written plea agreement by which
he agreed to plead guilty to the misdemeanor offense of false or fraudulent
insurance claim in violation of Utah Code Annotated § 76-6-521(1)(b) (1994); to
pay restitution of $26,729.80; to pay $10,000 to the Utah Department of Insurance,
Fraud Division, for its investigative expenses; and to be subject to certain other
conditions, including that he will not own or work in any capacity in a pharmacy.
LG. Exs. 4, at 2; 5, at 2-3, 6.

? Pp. Ex. | is marked as a two-page document, and specifically, a letter to Petitioner
from the I.G. dated February 22, 2007. Review of all the copies of P. Ex. 1 filed with my
office revealed that I did not receive the second page of the letter marked as P. Ex. 1,
Page 2 of 2. Counsel for Petitioner was contacted but could not locate P. Ex. 1, Page 2 of
2. Subsequently, the I.G. provided a copy of the I.G.’s February 22, 2007 letter to
Petitioner. The copy submitted by the LG. is not marked or admitted as evidence but will
remain in the case file for reference if necessary.
3

Pursuant to the plea agreement Petitioner entered on February 28, 2006, the
prosecutor agreed to reduce one charge against Petitioner from a Second Degree
Felony to a Class A Misdemeanor and to dismiss a second felony count of
tampering with a witness. I.G. Exs. 4, at 2; 5, at 2-3, 6.

On February 28, 2006, the Honorable Bruce C. Lubeck, Third District Court -
Silver Summit Department, Summit County, Utah, accepted Petitioner’s guilty
plea and, on April 18, 2006, Petitioner was sentenced to 365 days in jail, 335 days
of which were suspended; to pay a fine, and to probation for 24 months. I.G. Exs.
5, at 10; 6, at 2; P. Brief at 2.

Petitioner admitted as part of his plea bargain that between July 18, 2001 and
December 26, 2004, he intended to defraud the insurance company Intermountain
Health Care, and that he did so by intentionally and knowingly presenting false
and fraudulent claims for prescriptions totaling $26,729.80. I.G. Ex. 5, at 2-3.

Petitioner’s fraudulent claims were made in his capacity as a pharmacist and were
based upon false prescriptions for medications that were not prescribed, required
or delivered. I.G. Ex. 3, at 3-4; 1G. Ex. 4, at 6-8.

The L.G. notified Petitioner by letter dated February 22, 2007, that the LG. was
considering excluding him from participation in Medicare, Medicaid, and all
federal health care programs for three years, pursuant to section 1128(b)(1) of the
Act based upon his conviction. P. Ex. 1.

The L.G. notified Petitioner by letter dated August 31, 2007, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs for three years, pursuant to section 1128(b)(1) of the Act, effective 20
days from the date of the letter. I.G. Ex. 1.

Petitioner was not excluded from participation in Medicare, Medicaid, or federal
health care programs by the I.G. between the date the state court accepted
Petitioner’s guilty plea on February 28, 2006 and the date of his exclusion on
September 20, 2007.

Petitioner filed a timely request for hearing by letter dated September 20, 2007.
LG. Ex. 2.
B. Conclusions of Law

1. Petitioner’s request for hearing was timely and I have jurisdiction over this case.

2. Summary judgment is appropriate as the only issue to be resolved is a matter of
law.

3. Petitioner was convicted of a criminal offense within the meaning of section

1128(i) of the Act (42 U.S.C. § 1320a-7(i)).

4. Petitioner was convicted in a state court of a misdemeanor offense that occurred
after August 21, 1996, the date of enactment of the Health Insurance Portability
and Accountability Act of 1996 (HIPAA); the offense was insurance fraud; and the
offense was in connection with the delivery of a health care item or service.

5. There is a basis for exclusion of Petitioner pursuant to section 1128(b)(1) of the
Act.
6. Pursuant to section 1128(c)(3)(D) of the Act, the minimum period of exclusion

under section 1128(b)(1) is three years and that period is reasonable as a matter of
law absent evidence of mitigating factors warranting a reduced period.

7. The three-year period of exclusion did not begin to run until September 20, 2007,
20 days after the date of the I.G. notice of exclusion. 42 C.F.R. § 1001.2002(b).

C. Issues

The Secretary of Health and Human Services (the Secretary) has limited the issues that
may be appealed by an individual or entity subject to an exclusion to:

Whether there is a basis for the imposition of the sanction of
exclusion; and

Whether the period of exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
D. Applicable Law
Pursuant to section 1128(b) of the Act, the Secretary has the discretion to exclude certain

individuals or entities from participation in Medicare, Medicaid, and other federal health
care programs. Section 1128(b) provides in pertinent part:
5

(b) PERMISSIVE EXCLUSION. — The Secretary may exclude the
following individuals and entities from participation in any Federal health
care program (as defined in section 1128B(f)):

(1) CONVICTION RELATING TO FRAUD. - Any individual or
entity that has been convicted for an offense which occurred after the
date of the enactment of the Health Insurance Portability and
Accountability Act of 1996, under Federal or State law-
(A) of a criminal offense consisting of a misdemeanor relating
to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct-
(i) in connection with the delivery ofa health care
item or service, ....

Section 1128(c)(3)(D) of the Act provides that an exclusion imposed under section
1128(b)(1) of the Act shall be for a period of three years unless the Secretary determines
in accordance with published regulations that a shorter period is appropriate based on
certain mitigating factors. Those factors are found in 42 C.F.R. § 1001.201(b)(3)()-(iv).

The underlying conviction is not subject to collateral attack or review by me on either
substantive or procedural grounds. 42 C.F.R. § 1001.2007(d). The standard of proof is a
preponderance of the evidence. 42 C.F.R. § 1001.2007(c). Petitioner bears the burden of
proof and persuasion on affirmative defenses or mitigating factors. The LG. bears the
burden on all other issues. 42 C.F.R. § 1005.15(b) and (c).

E. Analysis
1. Summary judgment is appropriate.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2 and the rights of both the sanctioned
party and the LG. to participate in a hearing are specified in 42 C.F.R. § 1005.3. Either or
both parties may choose to waive appearance at an oral hearing and to submit only
documentary evidence and written argument for my consideration. 42 C.F.R.

§ 1005.6(b)(5). The ALJ may also resolve a case, in whole or in part, by summary
judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is appropriate and no hearing
is required where either: there are no disputed issues of material fact and the only
questions that must be decided involve application of law to the undisputed facts; or, the
moving party must prevail as a matter of law even if all disputed facts are resolved in
favor of the party against whom the motion is made. A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
6

moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, DAB CR672 (2000); New Life Plus Center, CMHC, DAB CR700 (2000).

Petitioner argues that the I.G. has not presented sufficient evidence for me to determine
that the period of exclusion is not unreasonable. However, as discussed hereafter the
issue of whether or not the period of exclusion is unreasonable is, in this case, an issue of
law that must be resolved in favor of the LG. and against Petitioner. There are no genuine
issues of material fact in dispute in this case. Accordingly, summary judgment is
appropriate.

2. There is a basis for Petitioner’s exclusion under section
1128(b)(1)(A)(i) of the Act.

In his request for hearing, Petitioner disputed the propriety of his exclusion, arguing that
the fraudulent insurance claims that were the subject of his conviction concerned a private
insurance carrier and did not involve Medicare, Medicaid, or any federal health care
program. I.G. Ex. 2. Petitioner is excluded pursuant to section 1128(b)(1)(A)(i) of the
Act. The elements for exclusion pursuant to section 1128(b)(1)(A)(i) are: (1) conviction
in a state or federal court; (2) conviction is of a misdemeanor offense of fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct; (3) the
offense occurred after August 21, 1996; and (4) the offense was in connection with the
delivery of a health care item or service. Petitioner does not dispute that he was
convicted within the meaning of the Act by a state court pursuant to his guilty plea to a
misdemeanor offense of false or fraudulent insurance claim. He does not dispute that the
offense for which he was convicted occurred between July 18, 2001 and December 26,
2004, after the date of enactment of HIPAA. He also does not dispute that his fraudulent
claims were made in his capacity as a licensed pharmacist and were based upon
prescription medications that were not prescribed, required, or delivered. Thus, Petitioner
has not disputed any of the facts that satisfy the elements for an exclusion pursuant to
1128(b)(1)(A)G). His argument that his misconduct had no connection with Medicare,
Medicaid, or any other federal health care program is without merit, as no such
connection is required for exclusion pursuant to section 1128(b)(1)(A)(i). All that need
be shown is that the offense of fraud was in connection with the delivery of a health care
item or service. The nexus or common sense connection between Petitioner’s fraud and
the delivery of a health care item or service exists here because his fraudulent claims,
based upon false prescriptions that were not actually prescribed, required, or delivered,
were made possible by his use of his professional position as a pharmacist. See Erik D.
DeSimone, R. Ph., DAB No. 1932, at 5 (2004).

7

The material facts that provide a legal basis for Petitioner’s exclusion under section
1128(b)(1)(A)(i) of the Act are undisputed. Accordingly, I conclude there is a basis for
Petitioner’s exclusion under section 1128(b)(1)(A)(i) of the Act.

3. Petitioner has failed to show by a preponderance of the evidence
that there are any of the mitigating factors authorized by 42 C.F.R.

§ 1001.201(b)(3) that may be grounds for shortening the minimum
three-year period of exclusion required by section 1128(c)(3)(D) of the
Act.

The period of exclusion pursuant to section 1128(b)(1) is three years as mandated by
section 1128(c)(3)(D), unless mitigating factors warrant reduction of that period. Only
the mitigating factors authorized by 42 C.F.R. § 1001.201(b)(3) may be considered to
reduce the period of exclusion. Petitioner does not argue that any of the mitigating
factors authorized by the regulation are present in this case. Accordingly, I have no basis
upon which to reduce the three-year exclusion in this case and I must conclude that the
period is reasonable as a matter of law.

I have considered Petitioner’s argument in his brief that the length of the exclusion is
unreasonable due to an approximately 18-month delay between Petitioner’s conviction
and the I.G.’s notice of Petitioner’s exclusion. P. Brief at 1-5. Petitioner argues that due
to the delay he has been subjected to the 36-month exclusion required by the Act plus an
additional 18 months due to the LG. delay, a total 54-month exclusion period. Petitioner
submitted a February 22, 2007 letter from the I.G. notifying Petitioner that his exclusion
was being considered based on a “recent” conviction even though the conviction had
occurred one year earlier. P. Ex. 1. Petitioner argues that the I.G. then failed to issue its
final decision for another six months after its February 22, 2007 letter. P. Brief at 5.
Petitioner asserts that I “must” consider the duration of I.G.’s delay in prosecuting the
exclusion action to determine whether the length of the exclusion is reasonable.
Petitioner cites Connell v. Secretary of Health and Human Services, No. 05cv4122, 2007
WL 1266575, and 2007 U.S. Dist. LEXIS 31590 (P. Ex. 2), in support of his argument.
P. Brief at 3.

Petitioner’s argument is without merit. I am neither authorized, nor required, to treat any
delay as part of Petitioner’s exclusion or as a mitigating factor, or to review the reason for
the delay. An appellate panel of The Departmental Appeals Board (the Board) has held
that the Act and regulations implementing the Act do not authorize an ALJ or the Board
to retroactively adjust the beginning date of an exclusion or to review the I.G.’s decision
on when the exclusion should be imposed for any reason. Thomas Edward Musial, DAB
No. 1991, at 4-5 (2005), citing Douglas Schram, R. Ph., DAB No. 1372, at 11 (1992);
David E. DeFries, DAB No. 1317, at 6 (1992); Samuel W. Chang, M.D., DAB No. 1198,
at 10 (1990); Kailash C. Singhvi, M.D., DAB No. 2138, at 4-5 (2007); Lisa Alice Gantt,
8

DAB No. 2065, at 2-3 (2007); Kevin J. Bowers, DAB No. 2143, at 6-7 (2008); Randall
Dean Hopp, DAB No. 2166, at 3-4 (2008). The Board and I are bound by the Act and the
Secretary’s regulations implementing the Act.

Even the district judge and the magistrate in Connell, 2007 WL 1266575, recognized that
the district court and ALJs are powerless as the matter is within the “exclusive province
of the Secretary.” P. Ex. 2, at 2; 2007 WL 1266575, at *2. In Randall Dean Hopp, DAB
No. 2166, at 4 (2008), an appellate panel of the Board concluded that Connell is “not a
basis for reversing the ALJ Decision regardless of the I.G.’s failure to explain the reason
for the delay in imposing the exclusion. . .” I have neither the authority, nor discretion, to
refuse to follow or to find invalid provisions of the Act, regulations implementing the
Act, or “secretarial delegations of authority.” 42 C.F.R. § 1005.4(c)(1). Here lam
limited to considering only the mitigating factors in 42 C.F.R. § 1001.201(b)(3) to
determine whether a downward adjustment from a three-year exclusion may be made,
although not to zero (42 C.F.R. § 1005.4(c)(6)).

Il. Conclusion

There is a basis for Petitioner’s exclusion from participation in Medicare, Medicaid, and
all federal health care programs pursuant to section 1128(b)(1) of the Act, for a period of
three years, effective September 20, 2007. The period of exclusion is specified by the Act
and it is not unreasonable as a matter of law.

/s/
Keith W. Sickendick
Administrative Law Judge
